DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 8/19/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered. 
Response to Amendment
This action is in response to the amendment and response filed 8/19/2021 from which Claims 16-32 and 34 are pending, where claims 16, 20 and 22 are amended.  Claim 34 is withdrawn and Claims 1-15 and 33 are canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 8/19/2021.  
Claim Rejections - 35 USC § 112
Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 16-32, Claim 16 recites “. . . a substrate comprising at least one main surface coated with a layer A of organic-inorganic nature of a material obtained by vacuum deposition of at least one metal oxide B and of at least one organic compound A1 . . .wherein said vacuum deposition of said at least one metal oxide B has been performed by glancing-angle deposition and by using an electron gun . . .”  In accordance with MPEP §2173.05(p) Claim Directed to Product-By- Process or Product and Process II. PRODUCT AND PROCESS IN THE SAME CLAIM a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. 
Regarding Claims 16-32, Claim 16 recites “. . . coated with a layer A of organic-inorganic nature of a material obtained by vacuum deposition of at least one metal oxide B and of at least one organic compound A1 . . .wherein said vacuum deposition of said at least one metal oxide B has been performed by glancing-angle deposition and by using an electron gun . . .”  This recitation is vague, unclear and indefinite whether said vacuum deposition of at least one metal oxide B performed by glancing-angle deposition and by using an electron gun is only for the at least one metal oxide B or also from the words “at least” also for at least one organic compound A1?  
Claim 18 recites “wherein Compound A1 includes at least one divalent group of formula . . .” and “. . . in that compound A1 corresponds to the formula . . .” which are unclear and indefinite whether the Compound A1 is the same or different from “the 
Claim 19 recites “. . . wherein compound A1 is” which is unclear and indefinite whether “compound A1” is the same or different from “organic compound A1” in Claim 16 from which Claim 19 depends.  If different then the term “compound A1” lacks antecedent basis.  
Claim 22 recites “. . . wherein said vacuum deposition of said at least one metal oxide B produced by glancing-angle deposition and by using an electron gun produces a stream of vapors of said metal oxide, and the glancing-angle deposition is performed at an angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide of greater than or equal to 60°.”  The terminology “said metal oxide” is unclear and indefinite whether it is the same or different from - -said metal oxide B - - in the claim and in Claim 16 from which Claim 22 depends.  If different then the term “compound A1” lacks antecedent basis.       
Claims 23 and 24 each recite “said metal oxide” like Claim 22 which recitation is unclear and indefinite for the same reasons as for Claim 22. 
Claim 26 recites “the deposition of said layer A” which is unclear and indefinite whether “the deposition of said layer A” is the same or different from  - -vacuum deposition of at least one metal oxide B and of at least one organic compound A1 - - recited in Claim 16 from which Claim 26 depends.  If different the recitation lacks antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18, 21-24, 26-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,919,134 Mitsuishi et al (hereinafter “Mitsuishi”), evidenced by U.S. 4,364,995 Crawford et al (hereinafter “Crawford”) for Claims 22-24, in view of U.S. 2013/0209780, Poxson et al. (hereinafter “Poxson”), evidenced by CAS Registry Number: 2530-85-0, Scifinder, American Chemical Society (“ACS”) 2020, hereinafter “RN 2530-85-0” or CAS Registry Number: 4420-74-0, Scifinder, ACS 2020, hereinafter “RN 4420-74-0” or CAS Registry Number: 3068-76-6, Scifinder, ACS 2020, hereinafter “RN 3068-76-6”, and further in view of JP 2007-270336 and further in view of WO 2015/166144, Scherer et al. or in the alternative to WO 2015/166144 then except for Claims 30-31 further in view of CN104231916A Feng et al. (hereinafter “Feng”).    
For JP 2007-270336, Oba, the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Oba”.   

For CN104231916A, Feng, the English machine translation was retrieved from Google Patents https://patents.google.com/patent/CN104231916B/en?oq=CN104231916, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Feng”.  
Regarding Claims 16-18, 21-24, 26-28 and 30-32, Mitsuishi discloses in the entire document particularly at column 2, lines 20-25; column 3, line 11 to Col. 4, line 46; Col. 5 line 48 to Col. 6, line 49; column 7, line 22 to col. 9, line 29; Col. 11 line 36; and claims 1-7 an article like an optical element such as a plastic lens substrate (See examples 1-20) {reading on optical lens for Claim 28} comprising a substrate like a plastic substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 {reading on metal oxide B is silicon oxide for Claim 21} or at least one inorganic oxide selected from Nb2 O5, Ta2 O5, TiO2, ZrO2 and Y2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor, said layer having a refractive index from 1.450 to 1.485, {reading on 1.45 of the pending claims}.  The organic substance in the hybrid layer is a modified silicone oil.  A suitable modified silicone oil has a number-average molecular weight of from 250 to 6,000 and has a structure of any of the following general formulae (a) to (d) as:  (a) modified silicone oil for Claim 17}.  The antireflection film may be formed through vapor deposition, and if desired, it can be formed through physical vapor deposition (PVD), chemical vapor deposition (CVD), sputtering, ion plating, plasma CVD or the like (See col. 3).  In the film formation of the organic substance, for the purpose of controlling the amount of the organic substance to be evaporated, it is desirable that the organic substance is diluted with a solvent and the resulting dilution is infiltrated into a bio-column filter and dried.  The bio-column filter is preferably produced from sinter stainless and inorganic glass.  The solvent is not specifically limited and can be trimethylethylsilane (See col.5).  In forming the hybrid layer, it is desirable that separate vapor deposition sources of inorganic and organic substances are simultaneously vaporized and deposited.  The relative content of the organic substance can be controlled by varying the temperature and/or surface of the heating devices of the organic substance and/or of the inorganic substance.  If the hybrid layer is to contain more than one inorganic substance or more than one organic substance, these are preferably vaporized in separate heating devices (See Col 6).  From Col. 10, line 61 to Col. 11 line 11 after subjecting the hard coat layer A to an ion Claim 26}.  Crawford evidences at Col. 3, lines 29-39 that a substrate which is to be coated continuously moves along the length of the chamber from an inlet area of the vapor deposition chamber to an outlet area. Metal vapor is deposited over a substantial length of the chamber, and the proportion of metal oxide or sulfide being codeposited with the metal at any point along the length of the chamber (or deposited as 100% oxide or sulfide) depends upon the amount of reactive gas or vapor which has entered that portion of the metal vapor stream which is being deposited at that point along the length of the chamber.  Crawford evidences for Claims 22-24 that the ion assist of Mitsuishi like the oxygen reactive gas in metal vapor deposition is with a vapor stream or stream of vapors.   Also from Cols 7-9 the optical element may have a cured film between the plastic substrate and the basic layer.  For the cured film, in general, a composition that 
For Claim 18 Mitsuishi discloses at Col. 3, line 28 to Col. 4 line 51 the modified silicone oil (b) modified at both ends with the formula:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where m and n each independently indicate an integer of 0 or more and the organic groups can be an amino group, (2) an epoxy group, (3) a carboxyl group, (4) a hydroxyl group-containing hydrocarbon group having 1 to 15 carbon atoms, (5) a methacrylic group, (6) a mercapto group, (7) a phenol group, (8) a C1-15
To any extent that Mitsuishi does not expressly disclose the deposition of the metal oxide by glancing-angle deposition Poxson is cited.  
Poxson like Mitsuishi is directed an a nanoporous SiO2 coating with an organic component, particle or adhesion promoter, on a flexible polymer substrate as a composite polymer-nanoporous film organic of an optic film or lens as disclosed in the abstract and at ¶s 0008-0010, 0013-0021, 0040, 0048, 0056. Figs. 2, 4.  The composited polymer-nanoporous film comprised of a nanoporous coating and the flexible polymer substrate has the nanoporous coating on the surface of said polymer substrate wherein said nanoporous coating is tunable on said polymer substrate.  From ¶s 0013- 0014 the nanoporous coating comprises  inorganic particles of at least one compound selected from a group consisting of aluminum oxide, silicon oxide, zirconium oxide, titanium oxide, antimony oxide, zinc oxide, tin oxide, indium oxide, cerium oxide, and combinations thereof {reading on metal oxide B of the pending claims}.  In one embodiment, the nanoporous coating comprises silicon dioxide, titanium dioxide, or a combination thereof.  Also the nanoporous coating can comprise organic particles such as carbon nano-tubes or nano-spheres. Also the nanoporous coating comprises one or more metals, non-metals, or combinations thereof.  From ¶s 0048-0049 the composite film comprises an adhesion promoter to enhance the adhesion between the coating and its substrate.  In this way the scratch resistance of the coating is also improved. Examples of suitable adhesion promoters are compounds having at least one reactive group capable of reacting with the groups at the surface of the nanoparticles {i.e. in the nanoporous coating}, and  the nanoporous coating is a tunable refractive index film or the composite polymer-nanoporous film has a plurality of uniformly or randomly distributed nanopores.  From ¶s 0017-0018 the depositing step includes oblique-angle electron beam deposition of the nanoporous coating on the substrate, where oblique-angle electron beam deposition determines the porosity of the coating, and if the deposition angle is about 45 degrees, the porosity of the nanoparticle coating is from about 2% to about 25%.  If the deposition angle is about 85 degrees, the porosity of the nanoporous coating is from about 60% to about 90% {along with angle Θ supra of Figs 1 a-c reads on Claims 22-24}.  From Fig. 1 a-c and ¶s 0024 and 0076, a schematic example of the nanoporous films and their deposition shows in FIG. l(a) nanoporous films are deposited by oblique-angle electron beam deposition.  Porosity of deposited film was controlled by vapor flux incident angle Θ.  FIG. l(b) shows initial deposition of randomly distributed islands of height variation. FIG. l(c) shows islands of height variation create on Claim 32}.  Also Fig. 2 and ¶s 0025, 0078 and 0080 shows nanoporous SiO2 slanted or inclined non-columnar structures deposited on silicon substrate by oblique-angle electron beam deposition {also reading on Claim 32}.  From ¶s 0027, 0094-0095 and Fig. 4 porosity and refractive index are plotted as function of deposition angle of nanoporous (a) SiO2 and (b) TiO2 films deposited by oblique-angle electron beam deposition.  Included are 5 point (for SiO2 experiment) and 3 point (for TiO2 experiment) smoothing curves through the experimental data points.  Fig. 4 the plottings are the measured refractive index values for SiO2 and TiO2 nanoporous films as a function of deposition angle, Θ.  In one embodiment, the tunable nanoporous film on a flexible or moldable polymer substrate is used in optics, photovoltaics, power sources or storage devices, catalysts, actuators and sensors.  In FIG. 4, both SiO2 and TiO2 film porosity curves are smooth and well conformed, indicating that films of any porosity or refractive index ranging from 1.45 to 1.10 for SiO2 and 2.2 to 1.3 for TiO2 may be fabricated on polymer substrates {reading on ≤ 1.45 of the pending claims and ≤ 1.40 for Claim 27}. As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Such results indicate that other forms of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor of a modified silicone oil, said layer having a refractive index from 1.450 useful with a film comprising metal oxide colloid particles and an organosilicon compound, where from Poxson the vacuum deposition of the metal oxide is by oblique-angle i.e. glancing-angle, deposition motivated to have a range of refractive index of 1.45 to 1.10 for SiO2 and 2.2 to 1.3 for TiO2 as for the article of Claims 16-18, 21-24, 26-28 and 32.  Furthermore the combination of Poxson with Mitsuishi has a reasonable expectation of success given that both have vacuum deposition of the metal oxide for a coating or inorganic particles with an organic component like the organic particles or adhesion promoter of Poxson which can be an organosilane which is useful with the nanoporous coating of Poxson and the layer of organic-inorganic nature, like a hybrid layer of Mitsuishi.   
To any extent that Mitsuishi in view of Poxson disclosing ion assist and ion gun pretreatment of the hard coat layer A does not disclose vacuum deposition performed by glancing-angle deposition using an electron gun, Oba is cited.     
Oba is directed as is Mitsuishi as modified to an article like a resin substrate coated with optical thin films as disclosed in the abstract, Figs. 1-2 and at ¶ 0018-0019 and 0042.  The abstract and drawing discloses depositing optical thin films having high adhesion and denseness on a resin substrate, where a film depositing substrate 23 is arranged at a substrate dome 22.  A vapor deposition material 34 composed of SiO is irradiated with an electron beam from an electron gun 36, this is heated and evaporated, and, further, in a state where rectangular current voltage having a negative polarity is applied to the substrate dome, an SiOx film with a film thickness of ≥300 nm is deposited.  Successively, a vapor deposition material composed of ZrO2 or the like is heated by an electron beam, and further, ions are fed from an ion source 40, thus ion assist effect is imparted thereto, so as to deposit a ZrO2 film. Thereafter, required films are deposited in the similar process.  From ¶s 0018-0019 and 0042 and Fig. 1 the film forming apparatus includes a vacuum chamber, a substrate dome installed in the vacuum chamber, functioning as an electrode, and further holding a substrate, and the substrate dome.  Also there is a power source for applying a negative DC intermittent voltage, a vapor deposition source provided with a vapor deposition material, an electron gun for heating the vapor deposition source, and ions for supplying ions to assist the deposition of the vapor deposition material on the substrate and a source.  The inside of the vacuum chamber 30 is exhausted to a −4 Pa by an exhaust system (not shown).  The substrate dome 22 is rotated by the substrate dome rotation mechanism 24. Further, the film formation substrate 23 is heated using a substrate heating heater 33 as necessary.  Subsequently, a gas such as Ar or O2 is introduced into the vacuum chamber 30 from the gas inlet 31. The gas flow rate is stabilized, for example, the pressure in the vacuum chamber 30 is maintained in a vacuum state of about 10-2 Pa.  Further, an electron beam is irradiated from the electron gun 36 onto the SiO vapor deposition material 34 in the crucible 35 to raise the temperature of the vapor deposition material 34 to the evaporation temperature.  Control means for controlling the power source, the electron gun, and the ion source may be further provided.  The control means, for example, heats the first vapor deposition material by irradiating an electron beam to a vapor deposition source in which the first vapor deposition material is disposed on the electron gun in a state where a resin substrate is disposed on the substrate dome and evaporating.  The power source applies a negative DC intermittent voltage to the substrate dome to form a first vapor deposition film containing the first vapor deposition material on the resin substrate.  The first evaporation source is irradiated with an electron beam to heat and vaporize the second evaporation material, and ions are supplied to the ion source to provide an ion assist effect.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface 
However Mitsuishi as modified does not expressly disclose a static water contact angle with water greater than or equal to 90º and a hardness to modulus of elasticity ratio.   
Zabeida directed as is Mitsuishi to an optical article like a lens, possessing a layer of titano-organic nature with at least one organosilicon compound B or organo-silicate compound B as disclosed at ¶s 0001, 0007, 0015, 0028, 0036, 0040-0051, 0058-0070, 0072, 0074-0075, 0078, 0105, 0113, 0119, 0121, and 0127 and the abstract and claim 6.  The article comprises a substrate having at 
From ¶s 0040-0051 high refractive index layers “HI layers” are conventional layers of high refractive index with a refractive index greater than 1.55, well known in the art such as titanium dioxide TiO2.  Low refractive index layers, “LI” layer, has refractive index less than or equal to 1.55 such as well-known layers of silicon dioxide SiO2.   
From ¶ 0078 organosilicon compounds of compound B include nonlimiting examples of cyclic and noncyclic organic compounds B: octamethylcyclotetrasiloxane (OMCTS), decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane, hexamethylcyclotrisiloxane, hexamethyldisiloxane (HMDSO), octamethyltrisiloxane, decamethyltetrasiloxane, dodecamethylpentasiloxane, tetraethoxysilane, vinyltrimethylsilane, hexamethyldisilazane, hexamethyldisilane, hexamethylcyclotrisilazane, vinylmethyldiethoxysilane, divinyltetramethyldisiloxane, tetramethyldisiloxane, polydimethylsiloxane (PDMS), polyphenylmethylsiloxane (PPMS) or a tetraalkylsilane, such as tetramethylsilane.  
From ¶s 0060, 0072, 0074 0078 and 0121 precursors, the silico-organic compound B and the titanium oxide, are introduced or pass into a gaseous state 
From ¶s 0105-0109 and 0127 the deposition conditions, in particular the relative proportions of the compound B and of the titanium oxide, are chosen so that there is obtained, after the deposition of the two precursors, a layer A exhibiting: a refractive index at 550 nm of greater than or equal to 1.8, an extinction coefficient k at 550 nm of less than or equal to 0.02, which means that the layer A is weakly absorbent, an H/E ratio of greater than or equal to 0.046, better still of greater than or equal to 0.05, where H and E respectively denote of pending Claim 16 and for H:E ratio of pending Claims 30-31 and in accordance with 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the silicone oil of Mitsuishi has a purpose of use with an inorganic substance like SiO2 for an ion assisted deposited layer forming a hybrid layer for an antireflective coating for optical lenses, and the organosilicon compounds of compound B of Zabeida have the purpose of forming Layer A with metal oxide like TiO2 and SiO2 as an ion beam deposition layer for an antireflection coating for optical lenses.  Given this similarity of purpose of forming an inorganic organic hybrid layer for an antireflective layer, the organosilicon compounds of compound 
Applicants are reminded for terms "obtained by vacuum deposition" and "wherein said vacuum deposition of at least one metal oxide B has been deposited performed by glancing-angle deposition and by using an electron gun" in Claim 16 and "vacuum deposition of at least one metal oxide B produces a stream of vapors of said metal oxide, and the glancing-angle deposition is performed at an angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide of greater than or equal to 60°" in Claim 22 and " of claim 22, wherein the angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide is greater than or equal to 65°" in Claim 23 and "wherein the angle between the normal to the surface of the substrate and the stream of vapors of said metal oxide is greater than or equal to 70°" in Claim 24 that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). in accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor of a modified silicone oil, said layer having a refractive index from 1.450 useful with a film comprising metal oxide colloid particles and an organosilicon compound, where the vacuum deposition of the metal oxide is by oblique-angle i.e. glancing-angle, deposition using an electron gun for depositing the silicon oxide and having for the hybrid layer a range of refractive index of 1.45 to 1.10 for SiO2 and 2.2 to 1.3 
In the alternative to Zabeida for claims 16-18, 21-24, 26-28 and 32 not including claims 30-31, Feng is directed as is Mitsuishi a coating of silicone and silicon dioxide particles as disclosed in the abstract, claims and at pages 2/7 and 3/7 transparent nanometer coating comprises solvent i.e. acetone, hydrophilic or hydrophobic silicon dioxide solution (5.20 mg/mL) and silicone rubber solution (2-10 mg/mL), where the acetone, hydrophilic or hydrophobic silicon dioxide solution and silicone rubber solution as ultrasonic silicone rubber prepolymer is made well to be coated on titanium dioxide nano silicon particles surface, owing to having hydrophobicity after silicone rubber prepolymer that is st ¶ page 3/7).  From 4th ¶ of page 2/7 light transmission approaches 100%, in some reports even to show, due to anti-reflection effect, coating surface also can strengthen transmission more than uncoated base material.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor of a modified silicone oil, said layer having a refractive index from 1.450 useful with a film comprising metal oxide colloid particles and an organosilicon compound, where .  
Claims 19-20, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi in view of Poxson evidenced by RN 2530-85-0 or RN 4420-74-0 or RN 3068-76-6 further in view of Oba and further in view of Zabeida or Feng and further in view of U.S. 2014/0354945 Martinu et al (hereinafter “Martinu”).   
Regarding Claims 19-20, 25 and 29, Mitsuishi in view of Poxson further in view of Oba and further in view of Zabeida is applied as to Claim 16, however Mitsuishi as modified does not expressly disclose a compound A1 as specific types of organosilanes.  
Martinu directed as is Mitsuishi to an optical article with an antireflective film or coating with an organosilicone oil as disclosed in the abstract and at ¶s 0001 and 0071-0082.  From the abstract and ¶ 0001 an article, preferably an optical article like an ophthalmic lens {reading on Claim 29} possessing an interference coating {reading on Claim 25}, preferably an antireflection coating, with optical properties of which are stable over time, and which furthermore possesses improved thermomechanical properties, and to a process for producing such an article comprising a substrate having at least one main surface coated with a multilayer interference coating, said coating containing a layer A having a refractive index less than or equal to 1.55 {reading on Claim 25}.  From ¶s 0060-0061 preferably, each of the layers of the interference coating is deposited by vacuum evaporation, where for the layers A and B of the interference coating, the layer B can be optional.  The article is characterized in that: layer A forms either the outer interference coating layer or an intermediate layer that is in direct contact with the outer interference coating layer, said outer interference coating layer being a layer B having a refractive index less than or equal to 1.55; layer A is obtained by ion beam deposition of activated species from at least one compound C in gaseous form and containing in its structure at least one silicon atom, at least one carbon atom, at least one hydrogen atom and, optionally, at least one nitrogen atom and/or at least one oxygen atom, layer A being deposited in the presence of nitrogen and/or oxygen when compound A does not contain nitrogen and/or oxygen; and layer A is not formed from inorganic precursor compounds.  The technique involves a bombardment, by pending Claim 19}.  The precursor compound of the layer A preferably contains at least one silicon atom bearing at least one preferably C1-C4 alkyl group and more preferably two identical or different preferably C1-C4 alkyl groups, for example a methyl group.  From ¶ 0090 the layer B more and ideally is 100 wt % silica thereby consisting of a silica-based layer.  It is preferably deposited by vacuum evaporation.  Given layer B has a refractive index of ≤ 1.55 as an interference coating and can be 100% silica i.e. silicon dioxide, then silicon dioxide has a refractive index ≤ 1.55.  such range overlaps that of the metal oxide or silicon dioxide of metal oxide B of pending claim 20.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here the silicone oil of Mitsuishi has a purpose of use with an inorganic substance like SiO2 for an ion assisted deposited layer with a refractive index of from 1.450 to 1.485 (See Col. 7, lines 22-25) for an antireflective coating for optical lenses, and the cyclic and noncyclic organic precursor compounds of Martinu have the purpose of forming an ion beam deposition layer from cyclic and noncyclic organic precursors for a refractive index of at least equal to 1.45 (See ¶ 0061) along with a silica-based layer for an antireflection coating for optical lenses.  Given this similarity of purpose of forming an antireflective layer with similar refractive index the composition from the cyclic and noncyclic organic precursor compounds of Martinu can be combined with the silicone oil in a layer for antireflection for a similar refractive index.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of .    
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi in view of Poxson evidenced by RN 2530-85-0 or RN 4420-74-0 or RN 3068-76-6 further in view of Oba and further in view of Feng and further in view of Zabeida”.   
Regarding Claims 30-31 Mitsuishi in view of Poxson further in view of Oba further in view of Feng is applied as to Claim 16, however Mitsuishi as modified does not expressly disclose a hardness to modulus of elasticity ratio.   
Zabeida directed as is Mitsuishi to an optical article like a lens, possessing a layer of titano-organic nature with at least one organosilicon compound B or organo-silicate compound B as disclosed at ¶s 0001, 0015, 0072, 0074-0075, 0078, 0105. 0113 and 0121 and the abstract.  The article comprises a substrate having at least one major surface coated with a layer A of a material obtained by ion beam assisted vacuum deposition of at least one titanium oxide and of at least one organosilicate or organosilicon compound B, said material having a refractive index at 550 nm higher than or equal to 1.8, an extinction coefficient k at 550 nm lower than or equal to 0.02, and an H:E ratio higher than or equal to 0.046, where H and E designate the hardness of the material and the elastic coefficient of the material, respectively.  This ratio overlaps the H:E ratio of pending Claims 30-31 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  The article, preferably an optical article, in particular an ophthalmic lens, possesses a layer of titano-organic nature, combining thermomechanical properties and high refractive index.  From ¶ 0078 compounds of compound B include nonlimiting examples of cyclic and noncyclic organic compounds B: octamethylcyclotetrasiloxane (OMCTS), decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane, hexamethylcyclotrisiloxane, hexamethyldisiloxane (HMDSO), octamethyltrisiloxane, decamethyltetrasiloxane, dodecamethylpentasiloxane, tetraethoxysilane, vinyltrimethylsilane, hexamethyldisilazane, hexamethyldisilane, hexamethylcyclotrisilazane, vinylmethyldiethoxysilane, 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Mitsuishi as modified to have an optical element comprising a substrate having at least one main surface coated with a layer of organic-inorganic nature, like a hybrid layer, of a material obtained by vacuum deposition of at least one inorganic compound like SiO2 alone or in a mixture of SiO2-Al2O3 derived from a metal oxide precursor and of at least one organic substance derived from an organic precursor of a modified silicone oil, said layer having a refractive index from 1.450 useful with a film comprising metal oxide colloid particles and an organosilicon compound, where the vacuum deposition of the metal oxide is by oblique-angle i.e. glancing-angle, deposition using an electron gun for depositing the silicon oxide and having for the hybrid layer a range of refractive index of 1.45 to 1.10 for SiO2 and 2.2 to 1.3 for TiO2 with a water contact angle of more than 160º, as afore-described for Claim 16, where from Zabeida the hybrid layer of Mitsuishi as modified with SiO2 
Response to Arguments
Applicant’s arguments filed 8/19/2021 with respect to the prior rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Those rejections under 35 U.S.C. 112(b) have been withdrawn, however new rejections under 35 U,.S.C. 112(b) are made for the claims as amended.  Also Applicant's arguments with respect to the prior rejections under 35 U.S.C. 103 have been fully considered but they are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Regarding Applicants allegations that a person of skill in the art would expect the modified silicone oil organic groups to impart lower static contact angles to the hybrid layer. Silicones are not known to be highly hydrophobic materials, and the inorganic oxides of Mitsuishi tend to produce layers having a low static contact angle with water, around 50°-60° citing some reference to a website does not reference any documents of 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787